By the court:
Slidell, J.
We think with the district judge, thatthe 3d section of the Act of March 15, 1842, p. 282,* conferred a privilege upon the appellee, whose claim was for cord wood, furnished to the steamboat by contract, and not taken against the will of the owner of the wood.
Judgment affirmed, with costs.
Application for re-hearing refused.

The following is the section of the Act cited: Sec. 3. Be it further enacted, SfC., That the claim against steamboat owners for cord wood shall be of the first privilege against steamboats, for and during the term of eight months from the time that such claim accrues, as regards all boats running beyond the limits of the State, and three months for boats running within the limits of the State.